Case 1:19-cr-00112-JJM-LDA Document 3-2 Filed 10/17/18 Page 1 of 4 PagelD #: 8

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A CRIVINAL COMPLAINT
AND ARREST WARRANT

I, James V. Richardson, a Special Agent (SA) with Homeland Security Investigations,

being duly sworn, hereby depose and state as follows:
INTRODUCTION

1, [have been employed as a Special Agent of the U.S. Department of Homeland
Security, Homeland Security Investigations (“HSI”) since 2009, and am currently assigned to the
office of the Resident Agent in Charge (RAC), Providence, RI. While employed by HSI, I have
investigated federal criminal violations related to high technology or cybercrime, child
exploitation, and child pornography. I have gained experience through training at the Federal
Law Enforcement Training Center in Brunswick, GA, and as a member of the Rhode Island
Internet Crimes Against Children (ICAC) Task Force conducting these types of investigations. I
have investigated child pornography cases and related sexual offenses on a full time basis since
approximately January 2010. I have received training in the area of child porno graphy and child
exploitation, and have had the opportunity to observe and review numerous examples of child
pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer media. I
have conducted and assisted in conducting numerous investigations into the violation of both
state and federal laws relating to the possession, receipt, transportation, distribution, and
production of child pornography and obscene visual representations of the sexual abuse of
children over the Internet. I have reviewed hundreds of images and videos of actual and

suspected child pornography, child erotica, and obscene visual representations of the sexual

abuse of children. Moreover, I am a federal law enforcement officer who is engaged in

 

 
Case 1:19-cr-00112-JJM-LDA Document 3-2 Filed 10/17/18 Page 2 of 4 PagelD #: 9

enforcing the criminal laws, including 18 U.S.C. §§ 2252 and 2252A, and I am authorized by
law to request a search warrant.

2. This affidavit is submitted in support of an application for a criminal complaint
charging Ronald W. Zenga, (D.O.B. xx/xx/1975) with receiving and distributing child
pornography in violation of 18 U.S.C. 2252(a)(2); and possessing and accessing with intent to
view child pornography in violation of 18 U.S.C. 2252(a)(4);

3. On October 16, 2018, I applied for a search warrant to search the premises at 2
Johnson terrace, Middletown, RI, and electronic media storage devices and any person located
therein and submitted an affidavit in support. That affidavit is attached to this affidavit as
Exhibit A and incorporated by reference and restated herein for purposes of this affidavit,

4, On October 17, 2018, the search warrant was executed by myself and other
members of HSI, the Rhode Island Internet Crimes Against Children (ICAC) task force and the
Middletown Police Department. The residence was occupied by Ronald W. Zenga (“Zenga’’),
his wife ands) oa

5. During the execution of the search warrant, Zenga was interviewed.by myself and
RISP Detective Adam Houston at the residence. Zenga was advised that he was not under arrest
and also advised of his Miranda rights. Zenga signed the advice of rights form and agreed to
voluntarily speak with us. Zenga then proceeded to state, among other things the following:

° Zenga admitted to receiving, distributing, and possessing child pornography on the

social media application Kik and through his email address
ee © protonmail.com.
e Zenga admitted to being the username ‘“agANOMB” on the social media application

Kik.

 
Case 1:19-cr-00112-JJM-LDA Document 3-2 Filed 10/17/18 Page 3 of 4 PagelD #: 10

Zenga admitted to being the username “newguy987@protonmail.com” on the website

iMGSRC.RU

e Zenga stated that he viewed child pornography on multiple websites.

e Zenga stated that he had been sQjgggSAyeanunianantgsyiecstsisaeierinaiaaatsiesosepereeittemnaee:
@®, continuing up to approximately two weeks 220 aa ZENGA stated
the sexual abuse began when he was in the U.S. Navy stationed in Guam,

e Zenga stated the sexual abuse included receiving oral sex from EEG and

 

performing oral sex @

e ZENGA described himself as a “Monster”

e Zenga stated that he was recently chatting on Kik with another adult male about the
possibility of having the other adult male visit SEand engage in sexual
contact with while Zenga masturbated. Zenga stated that he
recently discussed this with sai

«Zeke hat ageiee wee

 

dtind child pornography on his Apple Macbook Air
laptop computer, and Samsung Galaxy 7 smart phone, as well as his
we @protonmail.com email account. Zenga stated that he did not have child
pornography on his Apple iPhone.

6. During the execution of the search warrant, Zenga gave law enforcement consent
to access and utilize his namaggg5@protonmail.com account. Zenga stated that agents would
find child pornography in the account. ICAC Forensic Analyst Brittnee Morgan is trained in
forensic computer examinations and child sexual exploitation investigations and is familiar with
the definitions of child pornography. Analyst Morgan actessed the aq @protonmail.com

account for preliminary review and observed an e-mail dated September 29, 2018, from Zenga to

 
Case 1:19-cr-00112-JJM-LDA Document 3-2 Filed 10/17/18 Page 4 of 4 PagelD #: 11

an email address SEN protonmail.com with the subject line “Hello from

iMGSRC.RU”, Attached to the e-mail Analyst Morgan observed 3 images of child pornography.
Each of the three images depicted a minor female with an adult male’s penis in her mouth.

7. Based on the above, I believe there is probable cause to arrest Ronald W. Zenga
for knowingly receiving and distributing child pornography in violation of 18 U.S.C. 2252(a)(2);
and possessing and accessing with intent to view child pornography in violation of 18 U.S.C.

2252(a)(4).

 

Jatnes V. Richardson
Spevial Agent

Homeland Security Investigations

Sworn and subscribed before me October [7 2018.

 

/BION- LINCOLN D- ALMOND
UNITED STATES MAGISTRATE JUDGE
